Case 3:15-cv-00327 Document 372 Filed on 01/22/20 in TXSD Page 1 of 2

IN THE UNITED STATES COURT OF APPEALS

FOR THE FIFTH CIRCUIT
United States Courts
Southern District of Texas
FILED
No. 19-40580 January 22, 2020
David J. Bradley, Clerk of Court
3:15-cv-327
MILORAD RAICEVIC,

Plaintiff - Appellant
v.
WOOD GROUP PSN, INCORPORATED; FIELDWOOD ENERGY, L.L.C.;
SHAMROCK MANAGEMENT, L.L.C., doing business as Shamrock Energy
Solutions; ISLAND OPERATING COMPANY, INCORPORATED,

Defendants - Appellees

 

Appeal from the United States District Court
for the Southern District of Texas

 

Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM:

IT IS ORDERED that the unopposed motion of Appellees Wood Group
PSN, Incorporated (“Wood Group”) and Island Operating Company,

Incorporated (“Island Operating”), to dismiss the appeal solely as to Wood
Group and Island Operating, is GRANTED.

 
Case 3:15-cv-00327 Document 372 Filed on 01/22/20 in TXSD Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE ’ TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA. 70130

January 22, 2020

Mr. David J. Bradley

Southern District of Texas, Galveston
United States District Court

601 Rosenberg

Room 411

Galveston, TX 77550-0000

No. 19-40580 Milorad Raicevic v. Wood Group PSN,
Incorporated, et al
USDC No. 3:15-CV-327

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate as to
Wood Group, PSN, Incorporated and Island Operating Company,
Incorporated ONLY.

The appeal remains open as to Fieldwood Energy, L.L.C. and Shamrock
Management, L.L.C.

Sincerely,

LYLE W. CAYCE, Clerk

By:
Christina A. Gardner, Deputy Clerk
504-310-7684

 

cc w/encl:
Mr. James Denman Bercaw
Mr. William Joseph Boyce
Mr. Randy G. Donato
Mr. Kevin Hampton Dubose
Mr. Russell Hollenbeck
Mr. Branch Masterson Sheppard
Mr. John Denis Sheppard
Ms. Natasha Taylor

 
